Title: To George Washington from Major General Stirling, 3 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Sir
Camp [Whitemarsh, Pa.] Decemr 3d 1777

Your Excellency’s letter of this date requesting my Sentiments on “the Adviseability of a Winters Campaign; and the practicability of an Attack upon Philadelphia with the Aid of a Considerable Body of Militia to be Assembled at an appointed Time and Place.” I have duely Considered, and in Answer to the first Question am of Opinion—that in order to Undertake a Winters Campaign the Troops should be fresh, in good Order and well Cloathed with at least two Warm Vests two pair Milled Woolen Stockings & Mittens, good Shoes, Woolen Overhalls, a Good blanket Coat besides a blanket to Lodge in. Our Troops are not in this Condition, nor are they like to be provided in this Manner, they are already worn out by a long fatigueing Campaign, a Considerable part of them in the Hospitals above one half of those in Camp are almost Naked, and are walking bare footed on the Ice or frozen Ground; In short if a Winters Campaign should be attempted with them, our hopes will be deceived, the Army will be totally ruined, and we shall find ourselves without one in the Spring. The Consequences of which in the Affairs of the American States are too Evident to need an enumeration, and therefore must Conclude that a Winters Campaign—extreemly Unadviseable.
As to the Second Question—I have already declared my Opinion (after your Excellency’s own Veiw of the Enemy’s lines) that it is impracticable on this side Schuylkill with the Troops now under your Command, and were you Aided by all the Militia the States on this Continent Can furnish by the first of february they would only Serve to make the Carnage, or the Route, the greater: the only Chance we have of Attacking Philadelphia to advantage, is, over the Schuylkill when it

is Sufficiently frozen to bear a Column of Troops to pass it; this happens to be the Case in most Winters, sometimes in one Month, sometimes in another, last Winter it was so, in the begining of January, it broke up by the Middle of that Month, and did not get firm again in the remainder of the Winter. this Uncertainty would render the Attempt Very precarious, after an Immense expence in Collecting a Great body of Militia we might have no opportunity of passing the Schylkill; the Men would be disgusted with the Service at that Severe Season, without any thing to Cover them, they would return dispirited, the disapointment in the Expedition would bear the Caracter of a defeat & would have all the bad Effects of one, it would increase our Sick, hurt the Recruiting Service and prove Ruinous to the Army. but should the Schuylkill prove passable at a proper Season, I should have but little hope of our Carrying philadelphia, to Storm the Streets thro’ the fire from Redoubts houses & Columns of Men, is too much to expect from any Troops, to Set down before it at that Season, and to drive them out of it by Battering, is to us impracticable, and any Attempt of the kind highly inadviseable. I am your Excellency’s Most Obedient Humble Servant

Stirling,

